05/20/2021


                 IN THE SUPREME COURT OF THE                               Case Number: DA 21-0216
                      STATE OF MONTANA

                            Case No. DA 21-0216

MEDPOINT MT, INC.,
a Montana Corporation,

           Plaintiff/Appellant,

     vs.

JEREMY MYERS,

           Defendants/Appellee.

       ORDER GRANTING MOTION TO DISMISS APPEAL



     Before the Court is Plaintiff/Appellant’s Motion to Dismiss. Upon

review of the record, and good cause appearing:

     IT IS HEREBY ORDERED that the above-captioned Appeal is

dismissed with prejudice.

     DATED this _____ of May 2021.



                                        ________________________
                                        Chief Justice




                                                                Electronically signed by:
                                                                      Mike McGrath
                                                         Chief Justice, Montana Supreme Court
                                                                      May 20 2021